t c memo united_states tax_court berkshire llp carl f hattler a partner other than the tax_matters_partner et al petitioner v commissioner of internal revenue respondent docket nos filed date lindsey w cooper jr and margarete l allio for petitioner scott lyons and johnny craig young for respondent the court has consolidated the following cases for this opinion berkshire llp carl f hattler a partner other than the tax_matters_partner docket no drilling deep in louisiana water llp carl f hattler a partner other than the tax_matters_partner docket no and gulf coast development llp carl f hattler a partner other than the tax_matters_partner docket no memorandum opinion buch judge carl hattler invested in three partnerships that were subject_to the partnership provisions of the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite the commissioner issued notices of final_partnership_administrative_adjustment fpaas for the partnerships determining that the partnerships were not entitled to deduct any of the intangible drilling costs they reported mr hattler a notice_partner other than the tax_matters_partner tmp filed petitions after the 150th day from the date the commissioner mailed fpaas to the tmps the commissioner filed motions to dismiss for lack of jurisdiction alleging the petitions were untimely sec_6226 allows a partner other than the tax_matters_partner to file a petition no later than days from the date the commissioner mails the fpaa to the tmp because mr hattler filed the petitions after this time we lack jurisdiction and will grant the commissioner’s motions to dismiss unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure background mr hattler invested in three partnerships berkshire llp berkshire drilling deep in louisiana water llp drilling and gulf coast development llp gulf these partnerships were subject_to the tefra partnership audit and litigation procedures of sec_6221 through berkshire resources llc berkshire resources was the general_partner and tmp for all three partnerships in the securities_and_exchange_commission filed fraud complaints against the principals of berkshire resources and the state of wisconsin administratively dissolved berkshire resources on date the commissioner examined the partnership return of each of the three partnerships and issued an fpaa with respect to each of them the berkshire and drilling fpaas were for the partnership taxable_year and the gulf fpaa was for the partnership taxable_year the commissioner determined that the partnerships were not entitled to deduct any of the intangible drilling costs that they reported the commissioner issued each partnership’s fpaa on date and mailed an fpaa addressed to each tax matters partner at each partnership’s address on that date that same day the commissioner also mailed a copy of each partnership’s fpaa to berkshire resources as tmp to three different addresses ie each of three separate fpaas was sent to each of three separate addresses for a total of nine fpaas in addition to the three fpaas sent to tax_matters_partner the commissioner also mailed copies of the fpaas for each of the three partnerships to mr hattler as a notice_partner within days of mailing the fpaas to the respective tmps on date the commissioner mailed the drilling fpaa to mr hattler and on date the commissioner mailed the the berkshire fpaa was addressed to tax_matters_partner berkshire llp west 1st street suite casper wy the drilling fpaa was addressed to tax_matters_partner drilling deep in louisiana water llp west 1st street suite casper wy the gulf fpaa was addressed to tax matters partners gulf coast development llp west 1st street suite casper wy see sec_6223 berkshire and the gulf fpaas to mr hattler these fpaas provided the dates that the fpaas had been sent to the tmp and explained a petition filed by the tmp precludes all other actions if the tmp doesn’t file a petition by the 90th day from the date the fpaa was mailed any partner or any percent group entitled to receive this notice may petition one of these courts the petition must be filed after the 90th day but on or before the 150th day from the date the fpaa was mailed to the tmp the time in which you must file a petition with the court is fixed by law and the court cannot consider your case if your petition is filed late on date mr hattler mailed petitions for all three partnerships using federal express’s priority overnight shipping service the court received the petitions on date at the time the petitions were filed all three partnerships were no longer operating and thus had no principal_place_of_business the court assigned the case docket no after originally treating all three petitions as one case the court ordered the cases severed into three separate cases found at docket nos and when a partnership action is commenced the petition must include the principal_place_of_business of the partnership at the time the petition is filed rule c mr hattler’s petitions did not include this information but in his objections to the commissioner’s motions he informed the court that because the partnerships were defunct before the petitions were filed they have no principal_place_of_business accordingly absent an agreement to the contrary these cases are appealable to the court_of_appeals for the district of columbia circuit see sec_7482 the commissioner filed motions to dismiss for lack of jurisdiction alleging the petitions were untimely mr hattler objected the court consolidated these cases for the purpose of issuing this opinion discussion the sole issue we must decide is whether we have jurisdiction to hear these cases i the commissioner sent valid fpaas to the tmp and to mr hattler to make adjustments in a tefra proceeding the commissioner must send an fpaa to the tmp pursuant to sec_6223 we have previously held that a generic fpaa addressed to the tax_matters_partner satisfies this requirement the last_known_address rules that apply to notices of deficiency do not apply to fpaas instead the commissioner must send the fpaa to the address listed on the partnership return for the year in issue the commissioner is not 91_tc_1069 s ection does not require that a specific tmp be enumerated on the fpaa sec_301_6223_a_-1 proced admin regs see taurus fx partners llc v commissioner tcmemo_2013_168 at relying on utah bioresearch ltd v commissioner t c memo compare sec_6212 with sec_6223 sec_6223 95_tc_610 sec_301_6223_c_-1 proced admin regs required to update the partnership’s address unless someone sends a written_statement on behalf of the partnership to notify the commissioner of the new information this statement generally must be mailed to the internal_revenue_service irs service_center where the partnership return was filed and must contain the partnership’s name a statement that the information provided is furnished to correct or supplement earlier information the corrected or additional information the tax_year to which the information relates the name address taxpayer_identification_number and signature of the person supplying the information and the name of each partner for whom this information is supplieddollar_figure the commissioner satisfied the requirement that he send notice to the tmp by mailing the generic fpaas on date the commissioner mailed a generic fpaa addressed to tax_matters_partner at each partnership’s respective address mr hattler’s only challenge to these fpaas is that because the partnerships were defunct the fpaas did not provide sufficient notice to the sec_6223 triangle investors ltd p’ship v commissioner t c pincite sec_301_6223_c_-1 b f proced admin regs stating that the commissioner is not obligated to search his records for information not expressly furnished under this section sec_301_6223_c_-1 proced admin regs sec_301_6223_c_-1 proced admin regs partnerships mr hattler does not allege that the commissioner was properly notified of a new address or that the fpaas were sent to the wrong address he merely alleges that the commissioner should have known that the address for the partnership was no longer valid however he does not allege that the irs was properly notified of a change_of address in the manner required under sec_6223 accordingly the commissioner satisfied the notice requirement and properly sent the fpaas for each partnership to the tmp mr hattler further argues that the fpaas sent to berkshire resources as tmp for the three partnerships were invalid because berkshire resources was administratively dissolved before the fpaas were issued he is wrong even assuming that berkshire resources was no longer the tmp because it had been administratively dissolved the commissioner satisfied the notice requirement under sec_6223 because the generic fpaas mailed to the tax_matters_partner at the partnerships’ addresses are valid in the same vein mr hattler argues that the commissioner should have designated a new tmp for the partnerships and his failure to appoint a new tmp invalidates the fpaas he is mistaken the commissioner’s authority to select a tmp is very limited first the partnership must not have designated a tmp or the tmp’s authority must have terminated then the tmp is the general_partner with the largest profits interest by operation of law only if that test is impracticable to apply can the commissioner select a tmp and in any event there is simply nothing in sec_6231 that requires the commissioner to select a tmp moreover mr hattler was not prejudiced by the absences of named tmps because he received timely notice the commissioner is required to send a copy of the fpaa to all notice partners no later than the 60th day after mailing the fpaa to the tmp here the commissioner timely sent copies of the fpaas to mr hattler allowing him ample time to file petitions of his own seneca ltd v commissioner is instructive in that case the seneca partnership did not have a tmp at the time the commissioner issued the fpaa the commissioner sent a generic fpaa addressed to tax_matters_partner and see eg sec_301_6231_a_7_-1 proced admin regs setting forth those circumstances in which a tmp’s designation is terminated sec_6231 sec_301_6231_a_7_-1 proced admin regs sec_6231 flush language sec_301_6231_a_7_-1 proced admin regs sec_6223 d a 92_tc_363 aff’d without published opinion 899_f2d_1225 9th cir also sent fpaas to the notice partners the notice partners argued that the fpaa was invalid because the commissioner had not appointed a new tmp and that the generic fpaa did not start the statutory period to file a petition we held that the absence of a tax_matters_partner for seneca had no adverse effect on petitioners’ rights to notice and hearing we explained that the notice partners received the fpaa with adequate time to file a petition and moreover a ny injury that petitioners suffer as a result of filing their petition out of time was caused by their own inaction and was not caused by respondent’s conduct likewise the fpaas that the commissioner sent mr hattler gave him adequate notice of the commissioner’s adjustments for the partnerships and sufficient time to file petitions each fpaa stated that fpaas had been mailed to the tmp on date and that mr hattler had to file a petition by the 150th day from the date the fpaa was mailed to the tmp the fpaas explained the time in which you must file a petition with the court is fixed by law and the court cannot consider your case if your petition is filed late further the fpaas provided mr hattler sufficient time to file petitions and were mailed to him well seneca ltd v commissioner t c pincite seneca ltd v commissioner t c pincite seneca ltd v commissioner t c pincite within days from the day that the commissioner mailed the fpaas to the tmps the commissioner mailed the drilling fpaa to mr hattler on date and mailed both the berkshire and gulf fpaas to mr hattler on date mr hattler had adequate notice and sufficient time to file petitions by the 150th day ii mr hattler did not file the petitions within the statutory timeframe partners who wish to file a petition challenging an fpaa must do so within the statutory timeframes otherwise we lack jurisdiction the tmp ha sec_90 days from the date the commissioner mailed the fpaa to file a petition if the tmp does not petition during that time then any notice_partner can file a petition within days following that 90-day period our court is a court of limited jurisdiction sec_6226 sec_6226 and can exercise only the jurisdiction provided by congress through statute these statutory time limits are jurisdictional and we cannot expand themdollar_figure mr hattler did not file his petitions within the statutory timeframe and therefore we lack jurisdiction to hear the cases mr hattler had to file his petitions within days from when the commissioner mailed the generic fpaas on date because the 150th day fell on sunday date sec_7503 extends the deadline until the next day date mr hattler did not mail his petitions until date the court received the petitions date accordingly we lack jurisdiction mr hattler argues that we have sufficient cause to retain jurisdiction under rule c and that we should extend the time for him to file his petitions he is sec_7442 484_us_3 the tax_court is a court of limited jurisdiction and lacks general equitable powers citing 320_us_418 83_tc_626 this court is a court of limited authority and may exercise jurisdiction only to the extent expressly provided by congress 94_tc_794 see also 140_tc_193 the timely mailing treated as timely filing rule does not help mr hattler either because that rule applies only if the petition is timely mailed in the first instance see sec_7502 mistaken rule c relates to intervention in a case over which we have jurisdiction it does not expand our jurisdiction if the petition to commence the case was untimely mr hattler further argues that the commissioner should have allowed the partnerships to deduct theft losses to offset the adjustments made in the fpaas we do not address the merits of this argument because we lack jurisdiction iii conclusion the law on this issue is clear mr hattler had days from the date of mailing of the generic fpaas to the tmp to petition he did not file his petitions within this time accordingly we lack jurisdiction an appropriate order dismissing the case for lack of jurisdiction will be entered in each docket
